Citation Nr: 0012868	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  98-00 431	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a left wrist disorder, 
postoperative status, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from December 1993 to April 
1996.  This appeal arises from an August 1996 rating 
decision, which awarded service connection and assigned a 10 
percent rating for a left wrist disorder, postoperative 
status.  

The Board of Veterans' Appeals (Board) notes that, in an 
April 2000 statement, the veteran, though his representative, 
asserted a claim of service connection for a right wrist 
disorder.  This claim has not been previously addressed by 
the RO, and it is referred to the RO for appropriate action.  


FINDING OF FACT

The veteran's left wrist disorder, postoperative status, is 
manifested by range of motion as follows: dorsiflexion from 
zero to 45 degrees, palmar flexion from zero to 40 degrees, 
radial deviation from zero to 15 degrees, and ulnar deviation 
from zero to 20 degrees, with decreased strength in the wrist 
and associated pain and weakness.  


CONCLUSION OF LAW

A rating in excess of 10 percent for a left wrist disorder, 
postoperative status, is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71, Plate I, 
4.71a, Diagnostic Codes 5214, 5215 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records include a February 1996 
military medical board report, which noted that the veteran 
reported the onset of acute left wrist pain in May 1994, 
while lifting a motor.  In October 1994, he underwent left 
wrist arthroscopy and lunotriquetral fusion, with an iliac 
crest bone graft.  His left wrist pain decreased in severity 
until May or June 1995, at which time he noticed increasing 
pain.  In July 1995, he underwent a left ulnar osteotomy, 
with a bone graft from the left iliac crest.  

On VA examination in July 1996 at the VA outpatient clinic in 
Winston-Salem, North Carolina (Winston-Salem VAOPC), the 
veteran indicated that he was right-handed.  The examining 
physician noted a transverse incision scar over the left 
dorsal wrist, and a 5-inch incision over the ulnar area of 
the wrist.  Both scars were well-healed and nontender.  
Extension of the left wrist ranged to 60 degrees, and flexion 
ranged to 70 degrees.  Ulnar deviation was to 35 degrees and 
radial deviation was to 20 degrees.  Left upper extremity 
strength was essentially 4/5.  Neurological evaluation was 
within normal limits.  The examining physician's diagnosis 
was status post left wrist fusion and left ulnar osteotomy, 
with loss of motion and minimal degenerative joint disease.  
In a July 1996 VA x-ray study of the left wrist at the 
Winston-Salem VAOPC, the examiner reported that the veteran 
had previously undergone a resection of the ulnar styloid.  A 
screw plate involving the distal ulnar shaft was seen, along 
with a rounded metallic foreign body measuring approximately 
4 millimeters; which projected over the distal palmar aspect 
of the fourth metacarpal.  The examiner opined that there 
might be slight sclerosis of the distal radial articular 
surface, which was thought to be suggestive of mild 
degenerative change.  No other abnormalities were seen.  The 
examiner's impressions were: postoperative changes at the 
ulna, a question of mild degenerative changes at the 
radiocarpal joint and a foreign body present and overlying 
the fourth metacarpal.  

A report of a June 1996 x-ray study of the veteran's left 
wrist at the Asheville, North Carolina VA Medical Center 
(Asheville VAMC), was subsequently associated with the claims 
folder.  The examiner indicated that views of the left wrist 
showed the wrist joint to be within normal limits.  There was 
an old, healed fracture of the distal shaft of the ulna, with 
a metallic plate in place.  There was no recent fracture or 
dislocation.  The examiner's impression was of a metallic 
bridging of an old, healed fracture of the distal shaft of 
the ulna.  No displacement of the hardware was noted, and the 
wrist joint was normal.  There was no recent fracture or 
dislocation.  

A job description and a letter from the veteran's employer, 
Thomas & Howard Company, was submitted to the claims folder 
in October 1996.  The human resource manager at Thomas & 
Howard Company indicated that the veteran had been employed 
as an order selector in the grocery shipping department.  The 
job required extensive lifting, stooping, bending, and 
squatting and the manager expressed concern that an 
unspecified disability might affect the veteran's ability to 
perform his duties.  

On VA examination at Winston-Salem VAOPC in December 1996, 
the veteran complained of intermittent pain in the ulnar 
distribution of the hand, and decreased rotation of the 
wrist.  He stated that he wore a brace day and night, and was 
unable to do any heavy lifting.  On clinical evaluation, the 
examiner noted that the wrist was essentially unchanged from 
the July 1996 VA examination, with the exception being that 
the strength of the left hand was slightly less than 
previously noted, perhaps 3.5 out of 5.  The diagnosis was 
status post operation on the left wrist, with some residuals.  

In a VA Form 9, submitted in December 1997, the veteran 
stated that his left wrist pops when he moves or closes his 
hand.  He asserted that medical testing had shown that he had 
nerve damage associated with his left wrist disability.  He 
took Motrin for pain, but he preferred to avoid medications 
because he needed a clear head for his job.  The veteran 
indicated that physicians at Asheville VAMC were scheduled to 
evaluate his left wrist in May 1998 for possible surgery.  

A June 1997 electromyogram (EMG) report and associated report 
of physical examination from Asheville VAMC was subsequently 
added to the claims folder.  The report indicated that the 
veteran complained of diffuse paresthesias of the left upper 
extremity, associated with weakness of the hand grip and 
limited range of wrist motion since surgery in service.  The 
veteran stated that he developed intermittent left-sided neck 
pain, with paresthesias to the entire left upper extremity, 
especially to the thumb and last finger, with associated 
weakness of the hand grip and limited range of motion of the 
wrist since surgery.  His symptoms increased in severity 
while performing activities with his left arm.  On clinical 
evaluation, the range of motion of the neck was full and 
painless.  There was mild tenderness of the left, upper 
trapezius muscle.  The left shoulder girdle muscles were 
uniformly smaller than the right side.  The hand intrinsic 
muscles were full.  There was mild weakness of the hand grip 
by good minus range and triceps muscle weakness by fair plus 
range.  There was a negative Tinel's sign at the wrist for 
the median and ulnar nerves.  Range of motion of the wrist 
was limited to 45 degrees of extension and 45 degrees of 
flexion.  There was mild tenderness at the wrist area.  The 
Adson's test was positive on both sides.  The test at the 
left side also elicited diffuse paresthesias to the entire 
left upper extremity.  Nerve conduction tests were performed.  
Conductions for the left median motor and sensory nerves were 
normal.  Segmental conductions for the left ulnar motor nerve 
showed normal wrist latency and normal velocities at the 
forearm, elbow, and outlets.  Ulnar sensory responses were 
normal.  EMG studies of the left upper extremity showed 
diffuse abnormalities in the proximal and distal muscle 
groups.  There was 1-2+ fibrillation potential and a positive 
sharp wave in the deltoid, biceps, and flexor superficialis, 
and 1+ in the flexor carpi radialis, abductor pollicis 
brevis, and abductor digiti quinti muscles.  The examiner 
concluded that the electrical findings were suggestive of 
multiple left cervical radiculopathy or pan brachial 
plexopathy, and it was recommended that the veteran be 
accorded a magnetic resonance imaging (MRI) study of his 
cervical spine.  

Records of VA medical treatment of the veteran at Asheville 
VAMC, dating from November 1997 to January 1999, include a 
May 1998 medical progress note in which the physician 
indicated that a neurology consultation in connection with 
the veteran's left wrist was to be delayed because the left 
wrist was doing well.  

A January 1999 EMG study and associated report of physical 
examination of the veteran at Asheville VAMC noted that the 
veteran had had electrodiagnostic tests performed on the left 
upper extremity in June 1997.  The veteran indicated that his 
overall symptoms with his left upper extremity were much 
improved since evaluation by the same examining physician a 
year earlier.  His hand grip strength was improved, with 
marked reduction of paresthesias in the left upper extremity.  
The veteran had very occasional paresthesias in the left 
thumb and last two fingers, with radiation up to his left 
shoulder which did not interfere with the function of his 
left upper extremity.  On clinical evaluation, the left hand 
intrinsic muscles were normal in strength.  Range of motion 
of the left wrist in flexion, extension, and medial lateral 
movement was fair and without pain.  There was mild 
tenderness at the dorsum of the radial aspect of the wrist.  
Tinel's sign at the wrist was negative with regard to the 
median nerve, but positive for the ulnar nerve.  Tinel's sign 
at the elbow for the ulnar nerve was negative.  Deep tendon 
reflexes were 2+ at the biceps and triceps.  Sensation to 
pinprick was intact.  Nerve conduction and EMG studies were 
performed on the left upper extremity.  Conductions for the 
left median and ulnar nerves were normal and EMG studies to 
the left upper extremity were normal.  The examiner concluded 
that the studies were normal, and that there was no 
electrical evidence of compression neuropathy or cervical 
radiculopathy.  The examiner noted that, during testing in 
June 1997, EMG studies were highly suggestive of multiple 
cervical radiculopathy or pan brachial plexopathy and, as a 
result the veteran had subsequently had an MRI of the 
cervical spine.  The MRI was reported as normal.  The 
examiner indicated that at the time of the January 1999 EMG 
and nerve conduction studies of the left wrist, there was not 
even electrical evidence of cervical radiculopathy or 
brachial plexopathy.  

On an official examination in July 1999, the veteran reported 
that he had been to VA medical facilities on numerous 
occasions to obtain medication for pain, which he described 
as fairly severe in his left wrist.  He also reported 
stiffness and inflammatory-like symptoms.  He had pain in his 
thumb and small finger and the finger next to his small 
finger, and he had stiffness and inflammation in his wrist.  
His flareups of pain are mild and distressing.  The flareups 
occur three or four times weekly, and last three to six hours 
at a time.  Flareups are brought on by extreme overuse.  
Massage and muscle-type-rubbing liniments help with the 
symptoms.  The veteran reported that, when symptoms develop, 
he continues with his work despite pain, and he takes anti-
inflammatory medication for relief.  The veteran indicated 
that he brushes his teeth, dresses himself, showers, cooks, 
vacuums, walks, drives a car, shops, takes out the trash, 
pushes lawnmowers, climbs stairs and gardens.  He has been 
employed in his current job in a public affairs office for 
two years, and he continues to work despite pain.  On 
clinical evaluation, the veteran had abnormal movement at his 
wrists, particularly his left wrist.  His left wrist was 
painful throughout the ranges of motion, with dorsiflexion 
from zero to 45 degrees.  Palmar flexion of the left wrist 
was zero to 40 degrees.  Radial deviation of the left wrist 
was from zero to 15 degrees.  Ulnar deviation for the left 
wrist was from zero to 20 degrees.  The veteran experienced 
pain on attempted motion of his left wrist and he had 
weakness in the wrist of 4 over 5.  The veteran had a scar on 
the dorsal wrist, measuring approximately 4.0 centimeters by 
2.5 centimeters, and the examining physician described it as 
a normal-looking scar.  There was no abnormal flesh or any 
attachments to the underlying tissues.  The diagnoses were 
left wrist fusion and degenerative arthritis in the left 
wrist.  The examiner added that the left wrist disability did 
not affect the veteran's usual occupation or daily 
activities.  The examining physician reviewed the report of a 
VA x-ray study of the veteran performed in July 1999.  The 
study showed a six-hole plate, with six screws along the 
dorsal aspect of the left distal ulnar from a healed 
fracture.  Mild degenerative changes were seen in the wrist 
joint.  There were no lytic or destructive bone lesions, and 
no foreign objects in the left wrist area other than the 
screws and plate.  The radiologist's impression was prior 
open reduction and internal fixation of a distal ulnar 
fracture, and mild degenerative changes in the left wrist.  

In an October 1999 rating decision, the RO, in continuing the 
10 percent rating in effect for the veteran's service-
connected left wrist disorder, postoperative status, 
concluded that the current severity of the disability did not 
render impractical the application of regular schedular 
criteria for rating disabilities.  In a VA Form 646, 
submitted in January 2000, the veteran's representative cited 
the provisions of 38 C.F.R. § 3.321(b)(1) and apparently is 
asserting that an extraschedular rating is for consideration 
in this case.  

Analysis

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  In determining the current 
level of impairment, the disability must be viewed in 
relation to its history.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's left wrist disorder, postoperative status, is 
currently rated under Diagnostic Code 5215.  Diagnostic Code 
5215 provides that, when there is limitation of motion of the 
wrist, involving either the major or minor extremity, which 
is manifested by either dorsiflexion of less than 15 degrees, 
or palmar flexion limited in line with the forearm, a 10 
percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5215 (1999).  

Ankylosis of the wrist (minor extremity) that is favorable, 
in 20 to 30 degrees of dorsiflexion is rated 20 percent 
disabling.  Ankylosis of the wrist (minor extremity) at any 
position other than favorable, is rated 30 percent disabling.  
Unfavorable ankylosis of the wrist (minor extremity) in any 
degree of palmar flexion or with ulnar or radial deviation, 
is rated 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5214 (1999).  

A full range of motion in the wrist is as follows: 
dorsiflexion from zero to 70 degrees; palmar flexion from 
zero to 80 degrees; ulnar deviation from zero to 45 degrees; 
and radial deviation from zero to 20 degrees.  38 C.F.R. 
§ 4.71, Plate I (1999).  

The range of motion of the veteran's left wrist is zero to 45 
degrees of dorsiflexion, zero to 40 degrees of palmar 
flexion, zero to 15 degrees of radial deviation, and zero to 
20 degrees of ulnar deviation.  He complains of pain in his 
left wrist, thumb and several fingers, stiffness and 
inflammation in his wrist, and decreased strength and 
function in his wrist.  X-ray studies show mild degenerative 
changes in the wrist.  The veteran is able to work on a full 
time basis, despite left wrist pain.  

Considering the evidence of record, including the current 
findings on VA examination and x-ray study in July 1999, a 
rating in excess of 10 percent for the veteran's left wrist 
disorder, postoperative status, is not warranted.  The 
clinical evidence, evaluated on the basis of limitation of 
motion in the veteran's left wrist, on the basis of 
Diagnostic Codes 5215 and 5214, does not support the 
assignment of a compensable rating because dorsiflexion is in 
excess of 15 degrees, palmar flexion is not limited in line 
with the forearm, and there is no ankylosis of the wrist.  
However, in view of the existence of arthritis in the left 
wrist as a postoperative residual of surgery and the fact 
that there is some limitation of left wrist motion, a 10 
percent rating would be warranted under Diagnostic Codes 5003 
and 5010.  The veteran's pain and complaints of weakness, 
fatigability and functional loss are also consistent with a 
compensable, 10 percent rating, in accordance with the 
holding of the Court in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  See also 38 C.F.R. §§ 4.40 and 4.45 (1999).  
However, the pain, decreased strength, and decreased function 
of the veteran's left wrist which are shown by the medical 
evidence of record do not equate to any degree of ankylosis 
of the wrist.  A joint which moves substantially, but with 
pain, decreased strength and decreased function, is far less 
than disabling than a joint which does not move at all 
because it is ankylosed in a fixed position.  

As noted above, the RO has, in the October 1999 rating 
decision, addressed the applicability of extraschedular 
rating criteria, and the veteran's representative has also 
addressed this matter in a VA Form 646 submitted in January 
2000.  Accordingly, the Board has also considered the matter 
of the applicability of an extraschedular disability rating 
pursuant to 38 C.F.R. § 3.321(b)(1).  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  In this case, as to the veteran's left wrist 
disorder, there is no medical evidence of "an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards".  See Shipwash v. Brown, 8 
Vet. App. 218 (1995).  Therefore, a rating in excess of 10 
percent on an extraschedular basis for the left wrist 
disorder is not warranted.  Accordingly, and for all of the 
foregoing reasons, the claim for an increased rating for a 
left wrist disorder, postoperative status, must be denied.  


ORDER

An increased rating for a left wrist disorder, postoperative 
status, is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

